                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           CASE NO. 3:20-CV-629-FDW-DCK

 NIVILLA ROCKEE CAMPBELL,                                   )
                                                            )
                  Plaintiff,                                )
                                                            )
     v.                                                     )      ORDER
                                                            )
 CITY OF SHELBY, NC, JULIE McMURRAY,                        )
 RICK HOWELL, SCOTT HUFFSTETLER,                            )
                                                            )
                  Defendants.                               )
                                                            )

          THIS MATTER IS BEFORE THE COURT on pro se Plaintiff’s “Motion To Waive

Mediation Costs.” (Document No. 18) filed August 31, 2021. This motion has been referred to

the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion and the record, the undersigned will deny the

motion without prejudice.

          Pro se Plaintiff hand-delivered a letter to the Court that has been construed as a “Motion

To Waive Mediation Costs.” (Document No. 18). At the same time, Plaintiff filed Notice that she

chooses to participate in the Court’s Pro Se Settlement Assistance Program (“PSAP”). See

(Document No. 17).

          Under the circumstances of this case, the Court will direct that the pending motion be

denied without prejudice. Plaintiff is respectfully encouraged to confer with PSAP counsel, when

that person is assigned, to discuss the issue of mediation fees, and if appropriate, for PSAP counsel

to confer with opposing counsel and/or the parties’ proposed mediator. The undersigned is hopeful

the parties and the mediator can resolve this issue without Court intervention. If those efforts fail,

Plaintiff may file a renewed motion.




      Case 3:20-cv-00629-FDW-DCK Document 19 Filed 09/01/21 Page 1 of 2
     IT IS, THEREFORE, ORDERED that pro se Plaintiff’s “Motion To Waive Mediation

Costs.” (Document No. 18) is DENIED WITHOUT PREJUDICE.

     SO ORDERED.



                            Signed: September 1, 2021




                                          2
    Case 3:20-cv-00629-FDW-DCK Document 19 Filed 09/01/21 Page 2 of 2
